Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language “aggregated portions having a maximum Feret diameter of 30 m or more” and “a range of 2500 [square microns] in any cross section of the composite sintered body” render the claim indefinite. 

What range is the actual intended range of shapes having  a size having  “a 30 micron maximum or more”.  This range is unclear, as at first review it may appear to require shapes of 30 microns or more.  However the term “maximum” actually allows for sizes less than 30 microns.  So the claim is basically claiming  a size less than 30 or more, which is equivalent to saying a size less than infinity.  As such the range has no limit making the claimed scope indefinite.  How exactly can there be a maximum if the limit goes to infinity?

Regarding “in a range of  2500 [square microns] in any cross section of the composite sintered body” is completely arbitrary.  One could pick or chose anywhere and any shape.  Furthermore, the maximum “ferret diameter” may be larger than the range or 2500 microns squared can allow for (infinity is >> than any possible length of a 2500 micron squared shape).  The meets and bounds cannot be determined.
Effectively, this limitation seems to present limits of undefined limits, which does not provide any clear and explicit meets and bounds.



Claim Objections
Claims 1-9 are objected to because of the following informalities: 
The following limitation is not understood.

    PNG
    media_image1.png
    132
    634
    media_image1.png
    Greyscale


The presented ranges are undefined. A size “maximum or more” is a limit without bounds.  How exactly can there be a maximum if the limit goes to infinity?

	Regarding the range value “in any cross section of the composite” appears to be completely arbitrary and may be anywhere.  Furthermore, the maximum “ferret diameter” may be larger than the range or 2500 microns squared (infinity is >> than any possible length of a 2500 micron squared shape.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichiro et al. (JP 2000332090 A).

Regarding claim 1, Ichiro et al. discloses a electrostatic chuck device comprising: 
a base 1 having one main surface 1b serving as a mounting surface on which a plate-shaped sample is mounted; and 

    PNG
    media_image2.png
    176
    242
    media_image2.png
    Greyscale

an electrode 2-4 for electrostatic attraction provided on a side opposite to the mounting surface in the base  1 or in an interior of the base 1, wherein the electrode for electrostatic attraction is made of a composite sintered body that includes a matrix phase having insulation properties and a dispersed phase having a lower volume resistivity value than the matrix phase (“ In the composite material, the electrically insulating ceramic material generally forms a matrix phase, and the metal generally forms a dispersed phase. The composite material usually comprises a sintered body of an electrically insulating ceramic material and a metal dispersed therein. The composite material may have a solid phase sintered structure,”), 
in any cross section of the composite sintered body, a region of the dispersed phase, which is surrounded by the matrix phase and is independent, includes aggregated portions having a maximum Feret diameter of 30 m or more (this limit has no bounds.  The disclosed particle size meets the undefined scope of a maximum of 30 to infinity provides no clear sized dimensions.  As such “the average particle diameter of the metal is preferably 5 μm or less, more preferably in the range of 0.1 to 5 μm” meets the claim as best understood.  Further note Ichiro states “When the electrode provided in or on the member made of the composite material is formed of the same metal as the metal contained in the composite material such as tungsten or molybdenum, the affinity between the member and the electrode is improved.” This embedded conductive feature could be considered structurally analogous to the “aggregated portion”  as the shape of the aggregated portion is arbitrary and defined to be anything.  The portion of the wiring surrounded by the matrix phase material would have a diameter much greater than 30 microns meeting the scope. i.e. crossectional length of element would have a “ferret diameter” along this axis much greater than 30 microns.).  , and
one or more of the aggregated portions are present in a range of 2500 m2 in any cross section of the composite sintered bodym2 in any cross section of the composite sintered body (this crossectional shape is arbitrary and could be any shape or anywhere.  One may simply draw any arbitrary shape having the area and define it a the crossectional range.).  

Regarding claim 2, Ichiro et al. discloses a electrostatic chuck device according to claim 1, wherein the matrix phase includes aluminum oxide (“ Further, when a ceramic material having relatively low thermal conductivity such as aluminum oxide is composited with a metal,”).  
Regarding claim 3, Ichiro et al. discloses a electrostatic chuck device according to claim 1, wherein the dispersed phase includes molybdenum, carbon, and silicon (Ichiro - “ It is not limited to these. Tungsten or molybdenum are preferred materials in the present invention because they have a suitable conductivity and a high melting point. ”).    

Regarding claim 4, Ichiro et al. discloses a electrostatic chuck device according to claim 1, however may be silent upon wherein a thickness of the electrode for electrostatic attraction is 0.1 micon or more and 100 microns or less.  
	The size and shape of these electrodes are know to be optimizable in order to provide the desired/required electrical characteristics.  For example, conductivity (current), heat transfer and/or produce desired EM fields.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness  through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

Regarding claim 5, Ichiro et al. discloses a electrostatic chuck device according to claim 1, wherein the matrix phase is composed of one or more of aluminum oxide (A1203), yttrium oxide (Y203), yttrium aluminum garnet (YAG), samarium aluminate (SmAlO3), aluminum nitride (AlN), silicon nitride (Si3N4), magnesium oxide (MgO), calcium oxide (CaO), titanium oxide (TiO2), and zirconium oxide (ZrO2) (Ichiro teaches the laundry list of optional material are all known conventional materials for the purpose.  “The sintered body of the ceramic material in the composite material includes aluminum nitride, silicon nitride, aluminum oxide, magnesium oxide, zirconium oxide, silicon oxide,…  A sintered body mainly containing yttrium oxide, ytterbium oxide, cerium oxide, boron nitride, or the like can be used. The sintered body may contain additives such as a sintering aid as needed. A sintered body containing aluminum nitride as a main component is a more preferable material because of its excellent thermal conductivity”)  

Regarding claim 6, Ichiro et al. discloses a electrostatic chuck device according to claim 1, wherein the dispersed phase is composed of one or both of metal carbide and metal silicide (Ichiro –“a material for producing a silicon nitride sintered body (silicon nitride powder and a sintering aid), and silicon carbide sintering Materials for forming a body (silicon carbide powder and necessary sintering aid),”  .  

Regarding claim 7, Ichiro et al. discloses a electrostatic chuck device according to claim 1, wherein the matrix phase is substantially composed of aluminum oxide (Ichiro - “Electrically insulating ceramic materials include aluminum nitride, silicon nitride, aluminum oxide,”) 

Regarding claim 8, Ichiro et al. discloses a electrostatic chuck device according to claim 1, wherein the dispersed phase is substantially composed of molybdenum, carbon, and silicon (Ichiro - “ It is not limited to these. Tungsten or molybdenum are preferred materials in the present invention because they have a suitable conductivity and a high melting point. ”).      



Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichiro et al. in view of Shimata et al.  (US 4743411 A).

Regarding claim 9, Ichiro et al. discloses a production method for the electrostatic chuck device according to claim 1, the method comprising:
 a step of preparing mixed particles in which one or both of silicon carbide particles and silicon oxide particles are further added to a mixture of aluminum oxide particles and molybdenum carbide particles (This is the conventional process of sintering – “Materials necessary for forming a sintered body, such as a ceramic main component such as magnesium oxide, zirconium oxide, silicon oxide, yttrium oxide, ytterbium oxide, cerium oxide, and boron nitride, and, if necessary, a sintering aid are used. The average particle size of the ceramic material powder is preferably in the range of 0.5 to 5 μm. In the mixing step, a binder, a solvent, and the like are added to the powder as needed. The obtained mixture is formed by a desired method such as press molding such as tape molding, dry press, and isostatic press. In this way, a molded article mainly containing the powder of the ceramic material and the powder of the metal or the metal compound which is converted to the metal under the sintering condition is obtained. By firing such a molded body,”); 
a step of forming the mixed particles to obtain a formed body; a first heat treatment step of heating the formed body to a temperature of 400°C or higher and 1300°C or lower in a vacuum atmosphere; and a second heat treatment step of heating the formed body to a temperature of 1500°C or higher in an inert gas atmosphere after the first heat treatment step (“In the step of preparing the molded article, a portion which can be an electrode layer can be provided. For example, when obtaining an internal electrode, a conductive material is sandwiched between a powder compact and a powder compact, and a compact in which a layer of the conductive material is disposed by press molding or the like is obtained. A sintered member having an electrode can be obtained. After processing the obtained sintered body into a desired shape by grinding, polishing, etc., connect the electrode embedded inside and the terminal for voltage application, and fix the sintered member to the base part made of aluminum etc. Thus, an electrostatic chuck can be obtained.”  The sintering of Ichiro may be viewed as multi stepped.  The ramp up to sintering temperature may be the first step of heating and the sintering over 1500 degree is the second step. )

	Further regarding the two step sintering as claimed.  Two step sintering was conventionally known in the sintering art.  See Shimada et al.  Col. 2 ln3-40 which describe a first preliminary lower temperature step that may be performed in vacuum or inert atmosphere followed by the high temperature  sintering in a vacuum or inert gas.  Simply breaking up into a two step heating process would be a obvious sintering variation by one of ordinary skill in the art at the time of filing.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2822



12/6/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822